I am unable to concur in the opinion herein in holding that the trial court properly sustained a demurrer to defendants' evidence and rendered judgment for plaintiff on the second cause of action.
The opinion states:
"There was no agreement between these parties as to the new contract of such character as could modify the existing written contract."
As we view it, that question was primarily one for the jury to decide.
Several witnesses testified that Acuff was present at the meeting, participated in the proceedings, and agreed to the new arrangements made, wherein the original agreement was abandoned. He testified himself that he was present at some of the meetings. He became field manager for the new concern. The automobile which he had turned over to the Alkires was returned to him and he used it in performing his duties as field manager and has never returned it or offered to return it. If there was a novation of the original contract, as claimed by plaintiffs in error, and defendant in error consented thereto and became a party in the new enterprise, it cannot be consistently contended that there was no agreement between the parties such as could modify the existing contract.
In Drumright State Bank v. Westerheide, 124 Okla. 108,254 P. 80, in the 3rd paragraph of the syllabus, this court said:
"To establish the existence of a novation or substituted contract, it is not essential that express words agreeing to the substitution be proven; it is sufficient if an agreement to substitute may be reasonably deduced from facts and circumstances put in proof in the case showing the conduct of the parties concerning the new or substituted contract."
The rule therein announced is not new, but is the settled law of this, and, as far as we are advised, all other jurisdictions.
The trial court was not authorized or justified in sustaining a demurrer and directing a verdict unless all the evidence, facts, and circumstances, together with all the reasonable inferences to be drawn therefrom, wholly failed to establish the contention of plaintiffs in error, and, in our judgment, the testimony introduced, together with the facts and circumstances, not only justified but demanded that the question as to whether there was a novation of the original contract was a question of fact which plaintiffs in error had a right to have determined by the jury, and since the trial court refused to submit those questions of fact to the jury, plaintiffs in error, as we view it, have been deprived of a constitutional and statutory right.
As to the third cause of action, wherein Mr. Acuff prays judgment for reimbursement for the $50 he claims to have paid on behalf of the Alkires, he admits in his own testimony that the check for this $50 was made payable to Kibler, the trustee of the new company, and that he understood that Kibler, as trustee, was to repay the money, and Acuff's right to recover at least a portion of the amount claimed in his first cause of action depended upon whether there had been a novation. The first and third causes of action, therefore, are so interlocked and interwoven with and dependent upon the second cause of action that, in our judgment, it is impossible to do exact justice between *Page 46 
the parties without submitting the disputed questions of fact upon which all three causes of action are dependent to a jury.